344 F.2d 124
Robert Andrew BOWERS, Appellant,v.UNITED STATES of America, Appellee.
No. 21744.
United States Court of Appeals Fifth Circuit.
April 19, 1965.

Joseph H. Davis, Macon, Ga., for appellant.
Gary B. Blasingame, Asst. U.S. Atty., Floyd M. Buford, U.S. Atty., Macon, Ga., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The appellant was convicted of robbery of a bank which had its deposits insured by the Federal Deposit Insurance Corporation.  He attacks his conviction on the ground that the evidence raised a reasonable doubt as to his sanity as a matter of law.  A question of this kind must be determined upon the peculiar facts of each individual case.  We have examined the record carefully in the light of appellant's contention, and have come to the conclusion that when the whole evidence is considered, regardless of the source from which it came, this case is one that was properly submitted to the jury for their determination of the credibility and weight of the testimony on the question of the appellant's sanity.


2
The charge to the jury was more favorable to the defendant than was required under Carter v. United States, 5 Cir., 1963, 325 F.2d 697, and presents no reversible error.


3
The judgment is affirmed.